DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 further depend form claims 2 and 11 which claim “wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance”.  Claims 3 and 12 however further define “wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of the second distance”.  The threshold being inversely proportional to a distance and then further defining it as being inversely proportional to a square of a distance is self-contradictory and renders the claims indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-10, 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0123723 to WANG (hereinafter WANG).

Regarding independent claim 1, WANG teaches an image capturing device, comprising: 
an image sensor (image sensor 11, see Figs. 1-2), comprising: 
a first sensing region, having a first sensing threshold (image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A1 can be considered a first sensing region, each sensing region is compared with at least one threshold, see par. [0047]); and 
a second sensing region, having a second sensing threshold lower than the first sensing threshold (image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A2 can be considered a second sensing region, each sensing region is compared with at least one threshold (see par. [0047]), the thresholds can by dynamic and hence A2 threshold can be lower than A1 threshold, see par. [0035]); 

wherein at least one the object image is determined to be invalid when the object image captured by the second sensing region has brightness formation lower the second sensing threshold (if the brightness of region A2 is lower than the region threshold (predetermined brightness range), the region is invalid and not used, see par. [0049]).
	
Regarding claim 5, WANG teaches the image capturing device of claim 1, further comprising: 
a light source, located above the image sensor (light source 15 above image sensor 11, see Fig. 2), 
wherein the object image is generated by light from the light source or ambient light (see object 9 and light rays from light source 15 in Fig. 2); 
wherein the second sensing region is located below the first sensing region (each region can be one pixel row or plural pixel rows and hence the regions can be one below the other, see par. [0046]).

Regarding claim 6, WANG teaches the image capturing device of claim 5, wherein the light source is a point light source or a line light source (can be a line light source, see par. [0028] and Fig. 2).

Regarding claim 9, WANG teaches the image capturing device of claim 1, wherein a size of the second sensing region is smaller than a size of the first sensing region (regions can be of different sizes, see par. [0046], the shapes and sizes of the partial image regions do not have particular limitations, hence not have to be all the same size, see par. [0042]).

Regarding independent claim 10, WANG teaches a distance measuring device, comprising: 
a light source (light source 15, see Fig. 2); 
an image sensor, configured to capture at least one object image generated by light from the light source or generated by ambient light (object 9 and light rays from light source 15 are reflected to image sensor 11, see Fig. 2), comprising: 
a first sensing region, having a first sensing threshold (image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A1 can be considered a first sensing region, each sensing region is compared with at least one threshold, see par. [0047]); and 
a second sensing region, having a second sensing threshold lower than the first sensing threshold (image is divided into a plurality of regions A1-A4, see Fig. 6B and pars. [0046]. A2 can be considered a second sensing region, each sensing region is compared with at least one threshold (see par. [0047]), the thresholds can by dynamic and hence A2 threshold can be lower than A1 threshold, see par. [0035]); and 
a control circuit, configured to compute a distance between the image sensor and a target article according to the object image (the distance calculation unit 135 calculates the object distance according to the current image (object image), see par. [0048]); 
wherein the control circuit does not use the object image to compute the distance when at least one object image captured by the first sensing region has brightness formation lower than the first sensing threshold (if the brightness of region A1 is lower than the region threshold (predetermined brightness range), the region is invalid and not used, see par. [0049]); 
wherein the control circuit does not use the object image to compute the distance when at least one object image captured by the second sensing region has brightness formation lower than the 

Regarding claim(s) 14-15 and 18, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above in claim(s) 5-6 and 9 and is/are rejected for the same reasons used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG.

Regarding claim 7, WANG teaches the image capturing device of claim 1, further comprising: 
wherein the object image is generated by light from the light source or ambient light (see object 9 and light rays from light source 15 in Fig. 2); 
wherein the second sensing region is located above the first sensing region (each region can be one pixel row or plural pixel rows and hence the regions can be one below or above the other, see par. [0046]).
But WANG fails to clearly specify “a light source, located below the image sensor”.


Regarding claim 8, WANG teaches the image capturing device of claim 7, wherein the light source is a point light source or a line light source (can be a line light source, see par. [0028] and Fig. 2).

Regarding claim(s) 16 and 17, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above in claim(s) 7 and 8 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 2, 4, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device of claim 1, wherein the object image is captured by the first sensing region when the image capturing device has a first distance from the target 
wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance.

Regarding claim(s) 3, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device of claim 2, wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of the second distance. However the claim cannot be considered allowable until it is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device of claim 1, wherein the object image is captured by the first sensing region when the image capturing device has a first distance from an object generating the object image, and the object image is captured by the second sensing region when the image capturing device has a second distance from the object; 
wherein a difference between the first sensing threshold and the second sensing threshold is inversely proportional to a difference between the first distance and the second distance.

Regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the distance measuring device of claim 10, wherein the object image is captured by the first sensing region when the distance measuring device has a first distance from the target article, and the object image is captured by the second sensing region when the distance measuring device has a second distance from the target article; wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance.

Regarding claim(s) 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the distance measuring device of claim 11, wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of the second distance. However the claim cannot be considered allowable until it is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 13, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                    
                                                                                                                                                                                    
/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698